Stockton, J.
The first question raised by defendant, is as to the manner in which the instructions were given to the jury, by the District Court. If a party, without objection, permits the instructions of the court, to- be handed to the jury in writing, without having been read to them, under the supposition that they will be read by the jury in their retirement, it is too late after verdict to make the objection. He may insist on having tbe instructions read to tbe jury, before they retire to consider of their verdict, and if the court refuse him this right, he may take his exception. If is too late, however, after verdict, to object that he did not know what instructions were given, or that they were hot read over to the jury. It is' the duty of the party, to ascertain at the proper time, what instructions are given and refused, and to take his exceptions accordingly. The objections come entirely too late, if made for tbe first' time after tbe verdict. .
The second error assigned is upon tbe judgment of the District Court, in refusing to order a new trial. The grounds urged in the motion were, that the court erred in giving «certain instructions asked by plaintiff, and in refusing those asked by defendant. It will not fee necessary for us to set forth these instructions. We see no reason for interfering' with the action of the District Court, or for reversing its judgment, for the following sufficient reasons: ■
1. The instructions were given and refused, and no exception was taken by defendant at the time.
2. The record shows that the eourt delivered ah oral charge to the jury, in addition to the instruetious given in writing. This charge is not embodied in the bill- of excep- • tions, and is not otherwise made part of the reeord,.....‘
*4728. The record gives only a part .of the evidence on the trial before the District Court, and we are not enabled to discover from the portion of it set forth, wherein the court, in refusing to direct a new trial, -has exercised .the discretion vested in it, to the prejudice of the rights of defendant.
Judgment affirmed.